Citation Nr: 0608853	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-35 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of trauma 
to the left hand.

2.  Entitlement to service connection for rheumatoid 
arthritis of bilateral hands and feet.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Detroit, Michigan, which denied service connection for 
residuals of a wound to the left hand and for rheumatoid 
arthritis of the bilateral hands and feet.

The veteran also submitted a VA Form 21-4138 (Statement in 
Support of Claim) in May 2002, requesting to amend his claim 
to include the residuals of a shell fragment wound or gunshot 
wound.  The veteran and his spouse reference this allegation 
in subsequent statements as well as hearing testimony.  (See 
R.O. Hearing Transcript (T.) at p. 7).  Because this matter 
has not been previously addressed, the Board refers it to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.] 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran in this matter claims both rheumatoid arthritis 
of bilateral hands and feet, as well as residuals of a 
traumatic injury to his left hand.  He has asserted through 
the statement of a registered physical therapist that he has 
osteoarthritis in addition to rheumatoid arthritis, which 
purportedly is a residual of an injury sustained from an 
accident with a steel tire rim.  A review of the record 
discloses additional evidence of osteoarthritis, as a 
diagnosis of osteoarthritis is reflected in VA outpatient 
notes.  The September 2001 VA joints examiner diagnosed 
"subjective complaint of pain in the multiple joints and 
diagnosed as rheumatoid arthritis."  But he also found 
"evidence of mild arthritis in both feet and hands" on x-
rays.  It is unclear whether the reference to "mild 
arthritis" refers to rheumatoid arthritis or a degenerative 
process such as osteoarthritis.  Also, x-ray of the right 
foot was noted to be normal.  The June 2004 VA examiner did 
not rule out or otherwise address this particular matter.  
Because the matter of diagnosis is unclear, the Board finds 
further examination is necessary to ensure full consideration 
of the veteran's claims.

A review of the record indicates that the veteran has applied 
for SSI (supplemental security income) from the Social 
Security Administration and currently receives disability 
payments.  There is no record of the disposition of his 
application or any other records pertaining to the veteran's 
SSI application in the claims file.  Any SSA decision and the 
medical records upon which it was based should be secured.  
38 C.F.R. § 3.159(c)(2) (2005); see also Hayes v. Brown, 9 
Vet. App. 67, 74 (1996) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992) 
(VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Dingess, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006) (requiring VCAA 
notice to include the five elements of a 
service connection claim:  (1) veteran 
status; (2) existence of a disability; 
(3) a connection between the veteran's 
service and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claims for service connection for 
residuals of a wound to the left hand and 
for rheumatoid arthritis of the bilateral 
hands and feet.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.
 
2.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of his claim for SSI benefits and 
copies of any medical records reviewed in 
reaching that determination.  If the SSA 
has made no decision or has no records, 
this should be documented in the record.  
The attention of the SSA should be 
invited to 38 U.S.C.A. § 5106 (West 
2002).

3.  After the actions in paragraph 1 
and 2 above are completed, the veteran 
should be afforded a VA joints 
examination to determine the presence 
and, if present, the etiology of any 
osteoarthritis of the left hand and the 
presence of rheumatoid arthritis of the 
right foot.  The claims file must be 
made available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents therein were 
reviewed.  All tests and studies 
thought necessary by the examiner 
should be performed.

In the examination report, the examiner 
should report whether degenerative 
joint disease/osteoarthritis of the 
left hand is found and, if it is, 
should state an opinion as to whether 
it is at least as likely as not (50 
percent likelihood or greater) the 
result of, or otherwise etiologically 
related to, injury or disease that the 
veteran incurred during service.  The 
examiner should state an opinion as to 
when (approximate year and month) 
during service the disorder in question 
had its onset.

The examiner should also determine 
whether the veteran has rheumatoid 
arthritis of the right foot.  If 
diagnosed, he or she should state an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) the result of, or otherwise 
etiologically related to, injury or 
disease that the veteran incurred during 
service.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide a 
rationale for any opinion provided.

4.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claims as the 
information requested on this 
examination addresses questions of 
symptomatology that are vital in his 
claims.  38 C.F.R. § 3.655 (2005); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

5.  Thereafter, the AMC should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

6.  Thereafter, the AMC should 
readjudicate the claims for service 
connection for residuals of trauma to 
the left hand and for rheumatoid 
arthritis of the bilateral hands and 
feet.  If the claims remain denied, the 
appellant and his representative should 
be furnished an appropriate SSOC, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

